Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/198,947 filed on July 12, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
4.	Claims 1, 4, 6, 9, 12 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As amended) An electronic device package comprising:
a substrate including a central region, and a first side region and a second side region at opposite sides of the central region;
a first component in the first side region or the second side region, the first component having a first height above a surface of the substrate;
a plurality of second components in the central region, the plurality of second components having heights equal to or lower than a second height above the surface of the substrate that is lower than the first height;
a reinforcement member in the central region and covering the plurality of second components, the reinforcement member having a third height above the surface of the substrate that is lower than the first height and higher than the second height; and 
an encapsulation member covering the first component and the plurality of second components.
Claim 4. (As amended) The electronic device package of claim 1, wherein the reinforcement member covers upper surfaces of the plurality of second components and surrounds at least a portion of side surfaces of the plurality of second components.  
Claim 6. (As amended) The electronic device package of claim 1, wherein the encapsulation member has a fourth height at a first portion thereof covering the first component and a fifth height at a second portion thereof covering the plurality of second components, wherein the fourth height is a same as the fifth height.  
Claim 9. (As amended) A display device comprising:
a display panel; 
a flexible printed circuit film on the display panel; and 
an electronic device package on the flexible printed circuit film, -3- 117690981.1Appin No. 17/198,947 Amdt date July 12, 2022 Reply to Office action of April 12, 2022
wherein the electronic device package includes: 
a substrate including a central region, and a first side region and a second side region at opposite sides of the central region; 
a first component in the first side region or the second side region, the first component having a first height above a surface of the substrate; 
a plurality of second components in the central region, the plurality of second components having heights equal to or lower than a second height above the surface of the substrate that is lower than the first height; 
a reinforcement member in the central region and covering the plurality of second components, the reinforcement member having a third height above the surface of the substrate that is lower than the first height and higher than the second height; and 
an encapsulation member covering the first component and the plurality of second components.  
Claim 12. (As amended) The display device of claim 9, wherein the reinforcement member covers upper surfaces of the plurality of second components -4-and surrounds at least a portion of side surfaces of the plurality of second components. 

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi et al. (2019/0371692 A1) in view of in view of Jung et al. (2018/0061806 A1).
Regarding independent claim 1, Kuroyanagi et al. teaches an electronic device package (Fig. 9) comprising:
a substrate (see annotated figure below) including a central region (see annotated figure below), and a first side region (see annotated figure below) and a second side region (see annotated figure below) at opposite sides of the central region;
a first component (125A, ¶66) in the first side region (left) or the second side region, the first component (125A) having a first height (see figure below) above a surface of the substrate;
a second component (120, ¶66) in the central region, the second component (120) having a height equal to second height (see figure below) above the surface of the substrate that is lower than the first height;
a reinforcement member (135, ¶66, made of metal) in the central region (see figure below) and overlapping the second component (120), the reinforcement member (135) having a third height (see figure below) above the surface of the substrate,
an encapsulation member (180, ¶66) covering the first component (125A) and the second component (120).

    PNG
    media_image1.png
    357
    698
    media_image1.png
    Greyscale

Kuroyanagi et al. is not explicitly disclosing, a plurality of second components in the central region of the substrate;
wherein the third height of the reinforcement is lower than the first height and higher than the second height.
Jung et al. teaches wherein (Fig. 2h), a plurality of second components (132a, 132b) in the central region of the substrate (120);
wherein (see Fig. 2h) the third height of the reinforcement (140) is lower than the first height (see figure below) of the semiconductor dies (104a, 104b) and higher than the second height (see figure below) of the discrete electronic components 132a, 132b.

    PNG
    media_image2.png
    203
    563
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of having multiple devices enclosed with reinforced member/shielding layer as taught by Jung et al., and modify the reinforcement member of Kuroyanagi et al. with multiple devices, in order to reduce the influence of EMI and RFI on electrical components 130 (¶25), and art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Therefore, the combination of Kuroyanagi et al. and Jung et al. meets the third height of the reinforcement is lower than the first height and higher than the second height.
Regarding claim 2, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 1 from which this claim depends.
Kuroyanagi et al. teaches wherein (Fig. 9), the reinforcement member (135) is covered by the encapsulation member (180).
Regarding claim 3, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 1 from which this claim depends.
Kuroyanagi et al. teaches wherein (Fig. 9), the substrate includes a ground pad (112d, ¶77), and the reinforcement member (135) is connected to the ground pad (112d).
Regarding claim 4, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Kuroyanagi et al. and Jung et al. teaches wherein, the reinforcement member (135) covers upper surfaces of the plurality of second components (132a, 132b, Jung et al., Fig. 2h).
Kuroyanagi et al. is not explicitly disclosing, wherein the reinforcement member surrounds at least a portion of a side surface of the plurality of second components.
Jung et al. teaches wherein (Fig. 2h), the reinforcement member (140) surrounds at least a portion of a side surface of the plurality of second components (132a, 132b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of reinforced member/shielding layer as taught by Jung et al., and modify the reinforcement member of Kuroyanagi et al., in order to reduce the influence of EMI and RFI on electrical components 130 (¶25).

Regarding claim 5, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 4 from which this claim depends.
Jung et al. teaches wherein (Fig. 2h), the reinforcement member/shielding layer (140) has a shape in which a metal plate (stainless steel, (¶25) is bent (see Fig. 2h).
Regarding claim 6, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 1 from which this claim depends.
Kuroyanagi et al. teaches wherein (Fig. 9), the encapsulation member (180) has a fourth height at (see annotated figure in claim 1) a first portion thereof covering the first component (125A) and a fifth height (see annotated figure in claim 1) at a second portion thereof covering the plurality of second components (132a, 132b modified by Jung et al., Fig. 2h), wherein the fourth height is a same as the fifth height (see figure in claim 1 wherein 4th height and 5th is equal).
Regarding claim 7, Kuroyanagi et al. and Jung et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Jung et al. teaches wherein (Fig. 2h), the reinforcement member/shielding layer (140 made of stainless steel, ¶25) has a modulus of 100 GPa or more (the applicant’s original spec., discloses in paragraph [0082] that the reinforcement member made of stainless steel which have the elasticity of modulus 100 GPa or more), since Jung et al. discloses the same material, such as stainless steel, therefore, it is obvious that its modulus is 100 GPa or more.
Regarding claim 8, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 7 from which this claim depends.
Jung et al. teaches wherein (Fig. 2h), the reinforcement member (140) includes stainless steel (¶25).
Regarding independent claim 9, Kuroyanagi et al. teaches a display device (Fig. 13, ¶71) comprising:
a display panel (1100A);
a flexible printed circuit film (1101) on the display panel (1100A); and
an electronic device package (100, Fig. 9 inside the module 1150, ¶71) on the flexible printed circuit film (1101), wherein the electronic device package (100) includes:
a substrate (see annotated figure below) including a central region (see annotated figure below), and a first side region (see annotated figure below) and a second side region (see annotated figure below) at opposite sides of the central region;
a first component (125A, ¶66) in the first side region or the second side region, the first component (120) having a first height (see annotated figure below) above a surface of the substrate;
a second component (120, ¶66) in the central region, the second component (125) having a height of a second height above (see annotated figure in claim 1) the surface of the substrate that is lower than the first height;
a reinforcement member (135, ¶66) in the central region and overlapping the second component (120), the reinforcement member (135) having a third height (see annotated figure below) above the surface of the substrate,
an encapsulation member (180, ¶66) covering the first component (125A) and the second component (120).

    PNG
    media_image3.png
    357
    698
    media_image3.png
    Greyscale

Kuroyanagi et al. is not explicitly disclosing, a plurality of second components in the central region of the substrate;
wherein the third height of the reinforcement is lower than the first height and higher than the second height.
Jung et al. teaches wherein (Fig. 2h), a plurality of second components (132a, 132b) in the central region of the substrate (120);
wherein (see Fig. 2h) the third height of the reinforcement (140) is lower than the first height (see figure below) of the semiconductor dies (104a, 104b) and higher than the second height (see figure below) of the discrete electronic components 132a, 132b.

    PNG
    media_image2.png
    203
    563
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of having multiple devices enclosed with reinforced member/shielding layer as taught by Jung et al., and modify the reinforcement member of Kuroyanagi et al. with multiple devices, in order to reduce the influence of EMI and RFI on electrical components 130 (¶25), and art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Therefore, the combination of Kuroyanagi et al. and Jung et al. meets the third height of the reinforcement is lower than the first height and higher than the second height.
Regarding claim 10, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 9 from which this claim depends.
Kuroyanagi et al. teaches wherein (Fig. 9) the reinforcement member (135) is covered by the encapsulation member (180).
Regarding claim 11, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 10 from which this claim depends.
Kuroyanagi et al. teaches wherein (Fig. 9) the substrate includes a ground pad (112d, ¶77), and the reinforcement member (135) is connected to the ground pad (112d).
Regarding claim 12, Kuroyanagi et al. and Jung et al. teach all of the limitations of claim 9 from which this claim depends.
The combination of Kuroyanagi et al. and Jung et al. teaches wherein, the reinforcement member (140 modified by Jung et al., Fig. 2h) covers upper surfaces of the plurality of second components (132a, 132b, Jung et al., Fig. 2h) and surrounds at least a portion of side surfaces of the plurality of second components (132a, 132b).

Response to Arguments
10.	It has been acknowledged that the applicant amended claims 1, 4, 6, 9, 12 per the response dated on 07/12/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed, but has not found persuasive, because a new prior art, Jung et al. (2018/0061806 A1) has been cited for the amended limitations.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819